 



Exhibit 10.10

Description of the 2005 Executive Incentive Plan

          In order to provide incentive to senior management to maximize
profitability for fiscal year 2005, Intevac has adopted the 2005 Executive
Incentive Plan (the “Plan”). The Plan provides for payment of bonuses to
eligible executives and senior managers, if the Company achieves positive pretax
income for the full year of 2005.

          The total amount available to be paid out under the Plan is determined
by a formula based on a percentage of Intevac’s pretax profitability for the
full year of 2005.

          Each manager’s bonus will be determined by a formula based on four
factors:



  1.   Total amount available under the Plan,




  2.   Base salary of each manager,



  3.   Percentage of 2005 individual and division performance objectives
achieved, ranging from 0% to 150%, and



  4.   Target bonus as a percentage of base pay by manager, ranging from 20% to
200%.

          Target bonuses for each participating manager are calculated by
multiplying each manager’s base pay times their target bonus percentage times
their percentage of performance objectives achieved. If there is an insufficient
amount available under the Plan to pay the target bonuses for all participating
managers, then a pro-rata allocation of the total amount available under the
Plan will be made based on each individual’s target bonus. For example, if the
total amount payable for bonuses under the Plan is equal to only half of the
total of all target bonus calculations, then each participating manager will
receive only half of their target bonus.

          Participants in the Plan are not eligible to participate in Intevac’s
employee profit sharing plan. Bonus payments are anticipated to be made in
February of 2006. The Plan is administered by the Compensation Committee of
Intevac’s Board of Directors, is not embodied in a formal written document, and
is scheduled to expire following any payouts made for the fiscal year ending
December 31, 2005.

 